Exhibit 10.2

 

FIFTH AMENDMENT AGREEMENT

 

This is a Fifth Amendment Agreement (the “Fifth Amendment”), dated and effective
as of July 31, 2008 (the “Effective Date”), with respect to that certain Loan
Agreement (the “Loan Agreement”) dated as of December 27, 1999, made by BIBP
Commodities, Inc., a Delaware corporation (“Borrower”), and Capital Delivery,
Ltd., a Kentucky corporation (“Lender”); and that certain Promissory Note (the
“Note”) dated as of December 27, 1999, made by Borrower in favor of Lender, all
as amended by an Amendment Agreement dated June 15, 2001, by a Second Amendment
Agreement dated July 1, 2002, by a Third Amendment Agreement dated May 17, 2004,
and by a Fourth Amendment dated December 19, 2007.

 

Recitals

 

A.            Lender has made available to Borrower a revolving line of credit
(the “Loan”) as evidenced by the Loan Agreement and the Note, as amended.

 

B.            Borrower and Lender anticipate increased borrowing needs for
Borrower and desire to further amend the Loan Agreement and the Note as provided
herein to increase the maximum principal amount of the Loan.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             The above Recitals are hereby incorporated by reference into the
text of this Amendment as if they were repeated verbatim herein.  Capitalized
terms, unless otherwise defined herein, shall have the meaning given them in the
Loan Agreement or the Note, as the case may be.

 

2.             Borrower and Lender hereby amend the terms of the Loan Agreement
and the Note to increase the Maximum Amount of the Loan from $30,000,000 to
$40,000,000.

 

3.             The Maturity Date of the Loan is hereby extended to December 31,
2009.

 

4.             Section 1(b) of the Loan Agreement is hereby amended and
restated, as of the Effective Date, as follows:

 

(b)          Extension of Term.  Commencing December 31, 2008, and continuing
effective each December 31 thereafter, the Maturity Date shall be extended for a
period of one (1) year, provided that on the effective date of each such
extension there exists then no Event of Default, as defined below, and

 

--------------------------------------------------------------------------------


 

provided further that Lender has not given notice to Borrower of non-extension
prior to such effective date.

 

5.             Borrower and Lender hereby acknowledge and agree that (i) the
obligations evidenced by the Loan Agreement and the Note, as previously amended,
remain in full force and effect except as specifically modified by this Fifth
Amendment; and (ii) this Fifth Amendment is merely a modification to the terms
of the Loan and does not constitute a novation with respect to any prior
indebtedness with respect to the Loan.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Fifth Amendment as of
the date first above written, but actually on the dates set forth below their
respective signatures.

 

Borrower:

BIBP COMMODITIES, INC.

 

 

 

 

 

 

 

By

/s/ Patrick W. Gaunce

 

 

Patrick W. Gaunce

 

 

President

 

 

 

 

Date:

07/21/2008

 

 

 

 

 

Lender:

CAPITAL DELIVERY, LTD.

 

 

 

 

 

 

 

By

/s/ J. David Flanery

 

 

J. David Flanery

 

 

President and Treasurer

 

 

 

 

Date:

7/21/2008

 

2

--------------------------------------------------------------------------------